Citation Nr: 1518577	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-45 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel








INTRODUCTION

The Veteran had active duty service from February 1961 to February 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  


FINDING OF FACT

The Veteran's hearing loss is as likely as not related to his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

 In view of the favorable disposition below, the Board finds that all notification and development actions necessary to render a fair decision on the claim have been accomplished.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.




II. Analysis of Claim

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim must be denied. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that his current hearing loss disability is related to noise exposure during service.  The Veteran asserts that his hearing loss was caused by exposure to jet engine noise during service.  The DD Form 214 shows that the Veteran's service occupation was airplane electrician.  The Veteran's noise exposure during service is acknowledged, as noise exposure is consistent with his service occupation.

The Veteran had active duty service from February 1961 to February 1965.
Service treatment records do not show complaints or findings of hearing loss.  Upon enlistment in February 1961, the Veteran had 15/15 bilaterally on a whispered voice examination.  The service treatment records contain several audiograms.  The Board notes that, prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison in this decision, for service department audiometric test results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.  

When converted into ISO units, a May 1963 hearing conservation evaluation reflects audiometric thresholds of 40 decibels at 6000 Hertz in the right ear, 40 decibels at 3000 Hertz in the left ear and 35 decibels at 4000 Hertz in the left ear.  The November 1964 separation examination noted that clinical evaluation of the ears was abnormal, with extreme opacification of both eardrums.  The separation audiogram showed thresholds of 50 decibels at a frequency of 6000 Hertz in the right ear and 30 decibels at 6000 Hertz in the right ear, when converted to ISO units.  

Post-service treatment for hearing loss is shown from 2008.  A record from a private otolaryngologist, dated in November 2008, reflects that the Veteran reported bilateral hearing loss.  The report noted that military discharge audiogram showed normal levels, except at 6000 Hertz in the right ear.  The physician indicated that additional testing was ordered.

In January 2009, the Veteran had a VA examination.  The Veteran's chief complaints were hearing loss and tinnitus.  The Veteran reported significant amounts of noise exposure from jet engines while in the military.  Audiological examination showed bilateral hearing loss disability as defined by § 3.385.  The examiner diagnosed a moderate to severe high frequency sensorineural hearing loss of both ears.  The examiner opined that the Veteran's hearing loss is not due to his military career, as normal hearing was documented at separation.  

In an addendum dated in January 2009, the examiner indicated that the claims file was reviewed.  The examiner noted that a hearing test in February 1961 showed normal hearing through 4000 Hertz with a mild loss at 6000 Hertz in the right ear and a mild loss at 3000 and 4000 Hertz in the left ear.  Hearing conservation data in April 1964 noted normal hearing bilaterally with a mild loss at 6000 Hertz in the left ear two to six days following noise exposure.  The separation examination in November 1964 shows normal hearing bilaterally with a mild loss at 6000 Hertz.  Th examiner stated that the Veteran's hearing loss did not display any significant threshold shifts from May 1963 to November 1964.  The examiner concluded that the Veteran's hearing loss is not due to acoustic trauma during his military career. 

In December 2010, the private otolaryngologist who examined the Veteran in November 2008 provided a report with additional findings. The physician noted a chief complaint of hearing loss from Air Force service.  The physician opined that, based on a review of audiometric reports and past medical history, the Veteran's hearing loss is at least as likely as not a result of his four years of military exposure during his service on the flight line.  He opined that, on this basis, the onset of hearing loss was related to military service.  

In a December 2010 record, a private audiologist noted a history of noise exposure in service from 1961 to 1965.  The audiologist noted that the Veteran's exit physical from service showed a mild high frequency hearing loss at 6000 Hertz.  The audiologist noted that audiometric evaluation showed a moderately severe to severe mid and high-frequency sensorineural hearing loss in the right ear and severe mid and high frequency sensorineural hearing loss in the left ear.  The audiologist opined that, given [the Veteran's] history of exposure to jet aircrafts, without use of hearing protection, it is possible that his hearing loss and associated tinnitus are related to noise exposure.  The audiologist noted that exposure to loud sounds is known to cause noise-induced hearing loss, which can often be gradual in progression.  The audiologist opined that [the Veteran's] exit physical from the military shows what could be early signs of this type of hearing loss.  

In August 2012, the Veteran's private otolaryngologist opined that the Veteran's hearing loss is consistent with exposure to acoustic trauma.  The physician opined that it is at least as likely as not that the Veteran's hearing loss is due to acoustic trauma in service.  The rationale was that the military discharge physical audio demonstrated early loss in the high frequencies which has contributed to current hearing loss levels. 

The VA examiner noted that the Veteran had mild high frequency hearing loss in service but concluded that the Veteran's current hearing loss is not related to service, as he did not experience significant threshold shifts.  A private audiologist opined that the Veteran's exit physical showed early signs of noise-induced hearing loss.  The private otolaryngologist opined that the hearing loss shown at 6000 Hertz on the separation examination is indicative of early hearing loss which contributed to his current hearing loss.  

The opinions of the private audiologist and otolaryngologist are both consistent with the evidence of record and based upon factually accurate information.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04.  The opinions addressed the pertinent nexus question, and provided rationales linking the Veteran's hearing loss to acoustic trauma and high frequency hearing loss in service.  Accordingly, resolving reasonable doubt in the Veteran's favor, service connection for hearing loss is warranted.   








							(Continued on the next page)

ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


